Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made this 25th day of July 2012
by and between Kips Bay Medical, Inc. (the “Company”) and Manuel A. Villafaña
(the “Executive”).

 

WHEREAS, prior to the date hereof the Company has employed Executive pursuant an
Employment Agreement dated July 19, 2007 (the “2007 Agreement”) and the Company
and Executive now wish to terminate the 2007 Agreement and continue Executive’s
employment upon the terms and conditions hereinafter set forth; and

 

WHEREAS, the Company and Executive are parties to a Change in Control Agreement
dated September 12, 2008 (the “2008 Agreement”) and the Company and Executive
wish to terminate the 2008 Agreement and replace it with the change in control
terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

1.                                      Positions and Duties

 

(a)                                 Positions.  The Executive will continue in
his present full time positions of Chairman of the Board of Directors, Chief
Executive Officer and President during the term of his employment as described
in Paragraph 3 below.  Executive shall report to the Company’s Board of
Directors.

 

(b)                                 Duties.

 

(i)                                     The Executive’s principle duty shall be
to assist the Board in developing and implementing the Company’s ongoing
business strategy and objectives.

 

(ii)                                  The Executive shall have such other duties
as are commensurate with his being the Company’s most senior executive officer,
including, but limited to, being responsible for the general management and
operation of the Company.

 

(iii)                               The Executive shall serve the Company
faithfully and to the best of his ability and shall devote his full business and
professional time, energy and diligence to the performance of the duties of such
offices.

 

(iv)                              The Executive agrees to be subject to the
Company’s control, rules, regulations, policies and programs.  The Executive
further agrees that he shall carry on all correspondence, publicity and
advertising in the Company’s name and he shall not enter into any contract on
behalf of the Company except as

 

1

--------------------------------------------------------------------------------


 

necessary or appropriate to execute the business plan approved by the Board of
Directors.

 

2.                                      Termination of 2007 and 2008 Agreements
and Continued Employment

 

The Company and Executive hereby terminate the 2007 Agreement and the 2008
Agreement effective upon the date hereof and agree to continue Executive’s
employment with the Company for the Term specified in Paragraph 3, and the
Executive agrees to accept such employment, upon the terms and conditions set
forth herein.

 

3.                                      Term

 

The Executive’s employment by the Company hereunder will commence on the date of
this Agreement and continue until terminated in accordance with Paragraph 6
below.  The period of the Executive’s employment hereunder is referred to herein
as the “Term.”  The date on which the Executive ceases to be employed,
regardless of the reason, is the “Date of Termination.”

 

4.                                      Compensation

 

(a)                                 Base Salary.  Commencing on the date hereof,
the Company will pay the Executive a base salary of US $355,000 per annum.  The
Company will review Executive’s base salary periodically and may change the base
salary from time to time (the “Base Salary”).

 

(b)                                 Annual Bonus.  The Executive shall be
eligible to earn an annual performance-based bonus in accordance with the
Company’s bonus policies, subject to the terms and condition of such policies as
established by the Company from time to time.

 

5.                                      Expenses; Fringe Benefits

 

(a)                                 Expenses.  The Company will pay or reimburse
the Executive for reasonable, ordinary, necessary and documented business or
entertainment expenses incurred during his employment in the performance of his
services in accordance with the policies of the Company as from time to time in
effect.  The Executive, as a condition precedent to obtaining such payment or
reimbursement, must provide all statements, bills or receipts evidencing the
expenses, plus any other information or materials that the Company may require,
within sixty (60) days of incurring such expense.

 

(b)                                 Benefit Plans.  The Executive and, to the
extent eligible, his dependents, shall be eligible to participate in and receive
benefits under welfare benefit plans, retirement plans and programs, and other
programs provided by the Company to its executive employees generally, subject,
however, to the applicable eligibility and other provisions of the plans and
programs in effect from time to time.

 

6.                                      Termination

 

(a)                                 Termination by the Company for Cause. 
Notwithstanding anything herein to the contrary, the Company may terminate the
Executive’s employment for Cause (as defined

 

2

--------------------------------------------------------------------------------


 

below) at any time effective upon the giving of written notice to the Executive
setting forth a Date of Termination.  The term “Cause” shall include, but not be
limited to, the following grounds:

 

(i)                                     the Executive’s breach of any provision
of this Agreement which is not cured within thirty (30) days following
Executive’s receipt of written notice thereof from the Company’s Board of
Directors;

 

(ii)                                  the Executive’s misappropriation of the
Company’s funds or property;

 

(iii)                               the Executive’s use of illegal drugs, or
conducting Company business under the influence of illegal drugs, drugs
illegally obtained, or alcohol;

 

(iv)                              the Executive’s commission of any act that
constitutes a felony or any crime involving moral turpitude; dishonesty or
theft;

 

(v)                                 the Executive’s failure to comply with the
Company’s business practices and policies, including without limitation,
policies against protected class harassment and discrimination, including sexual
harassment; or

 

(vi)                              the Executive’s commission of any act or
omission that materially injures, or could reasonably be expected to materially
injure, the reputation, business, or business relationships of the Company.

 

(b)                                 Termination by the Company Without Cause. 
Notwithstanding anything to the contrary herein, the Company may terminate the
Executive’s employment without Cause at any time by giving the Executive sixty
(60) days advance written notice of termination.

 

(c)                                  Termination by the Company Upon Board
Determination to Cease Business.  Notwithstanding anything to the contrary
herein, the Company may terminate the Executive’s employment in the event the
Company’s Board of Directors determines for any reason to cease the business of
the Company, which shall include, without limitation, a Board decision to cease
efforts to commercialize the Company’s eSVS MESH or commence a proceeding for
bankruptcy, dissolution or liquidation of the Company (referred to herein as a
“Board Determination to Cease Business”).

 

(d)                                 Termination Upon Death or Disability. 
Notwithstanding anything to the contrary herein,

 

(i)                                     in the event of the Executive’s death,
the Executive’s employment shall end and the Date of Termination shall be the
date of the Executive’s death.

 

(ii)                                  in the event the Executive shall be unable
to perform the essential functions of his position, with or without reasonable
accommodation, on account of a mental or physical impairment for periods
aggregating 90 calendar days (whether or not continuous) or more in any period
of 365 calendar days (“Disability”), or such other period as required by law,
the Company may

 

3

--------------------------------------------------------------------------------


 

terminate the Executive’s employment by giving written notice to the Executive
setting forth a Date of Termination.  For the avoidance of doubt, the Company
shall continue to pay Executive’s base salary during periods of physical or
mental impairment before such time periods have been satisfied and such notice
of termination has been given.

 

(e)                                  Termination by the Executive without Good
Reason.  Notwithstanding anything to the contrary herein, the Executive may
terminate his employment without Good Reason by giving the Company sixty (60)
days advance written notice of resignation.  The Company may, at any time during
the notice period, relieve the Executive of his duties and place him on a paid
leave of absence for the remainder of the notice period.  For the avoidance of
doubt, if Executive resigns from his position as Chief Executive Officer but
continues to serve the Company in another capacity such as Chairman of the
Board, the Executive shall be entitled to the same payments and benefits that
would be payable in the event of a termination pursuant to Section 6(g) below,
and the compensation payable for services in such other capacity shall be
negotiated by Executive and the Company.

 

(f)                                   Termination by the Executive for Good
Reason.  Notwithstanding anything herein to the contrary, the Executive may
terminate his employment for Good Reason (as defined below) at any time
effective upon the giving of written notice to the Company and the Date of
Termination shall be the date of Company’s receipt of such notice.  The term
“Good Reason” shall mean any of the following events occurring without
Executive’s consent, which is not cured by the Company within sixty (60) days of
Company’s receipt of a written notice from Executive.  Such notice shall
identify the applicable event, request that the Company cure the event and be
delivered to the Company not more than thirty (30) days after the occurrence of
the event.  If the Company does not cure the event within the 60 day period,
Executive may give Good Reason notice of termination to the Company within ten
(10) days following expiration of the cure period.  The Good Reason events shall
consist of:

 

(i)                                     a reduction of Executive’s annual base
salary by more than 10% unless such reduction is part of a general cost
reduction program resulting from the Company’s financial constraints;

 

(ii)                                  a material reduction in Executive’s
authority or scope of responsibility with respect to the Company’s operations;

 

(iii)                               the relocation of Executive’s primary place
of employment by more than forty (40) miles from Executive’s then-current
primary place of employment; or

 

(iv)                              the Company’s material breach of this
Agreement.

 

Upon Executive’s request, the Company’s Board of Directors may in its sole
discretion agree to designate other circumstances as constituting Good Reason.

 

(g)                                  Termination on July 1, 2015.  If not
terminated earlier, Executive’s employment with the Company shall terminate on
July 1, 2015.

 

4

--------------------------------------------------------------------------------


 

7.                                      Effect of Termination of Employment

 

(a)                                 Change in Control.  For purposes of this
Agreement, “Change in Control” shall mean any one or more of the following
events occurring after the date of this Agreement:

 

(i)                                     any “person” as such term is used in
Section 13(d) and 4(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”), together with all Affiliates and Associates (as defined below)
(collectively, the “Acquiring Person”) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly of
securities representing 50% or more of the combined voting power of the
Company’s then outstanding securities, but will not include:

 

a.                                      the Company,

 

b.                                      any subsidiary of the Company or

 

c.                                       any employee benefit plan of the
Company or of any subsidiary of the Company or any entity holding shares of
common stock of the Company organized, appointed or established for, or pursuant
to the terms of, any such plan;

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Company’s Board of Directors (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;

 

(iii)                               consummation of a merger or consolidation of
the Company with any other entity, other than:

 

a.                                      a merger or consolidation that:

 

1)                                     results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the merged
or consolidated entity) 50% or more of the combined voting power of the voting
securities of the resulting entity outstanding immediately after such merger or
consolidation, and

 

5

--------------------------------------------------------------------------------


 

2)                                     at least a majority of the members of the
board of directors of the resulting entity were continuing directors at the time
of the action of the Board of Directors of the Company approving the merger or
consolidation; or

 

b.                                      a merger or consolidation effected to
implement a recapitalization of the Company or similar transaction in which no
Acquiring Person is or becomes the “beneficial owner,” directly or indirectly of
more than 50% of the combined voting power of the Company’s then outstanding
securities; or

 

(iv)                              consummation of the sale or disposition by the
Company of all or substantially all of its assets.  “The sale or disposition by
the Company of all or substantially all of its assets” means a sale or other
disposition transaction or series of related transactions involving assets of
the Company or of any Company affiliate (including the stock of any direct or
indirect subsidiary of the Company) in which the gross value of the assets or
stock being sold or otherwise disposed of (as measured by the purchase price
being paid therefor or by such other method as the Board of Directors of the
Company determines is appropriate in a case where there is no readily
ascertainable purchase price) constitutes more than 50% of the total gross value
of all of the assets of the Company.  For purposes of the preceding sentence,
the “gross value” means the fair market value of the assets of the Company or
the value of the assets disposed of, as the case may be, determined without
regard to any liabilities of the assets.

 

In all cases, the determination of whether a Change in Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.

 

(b)                                 Termination by the Company for Cause, by the
Company upon a Board Determination to Cease Business, by the Executive without
Good Reason, upon Executive’s Death or Disability, or on July 1, 2015.  In the
event of the termination of the Executive’s employment by the Company for Cause,
by the Company upon a Board Determination to Cease Business, by the Executive
without Good Reason, upon the Executive’s Death or Disability, or pursuant to
paragraph 6(g) above on July 1, 2015, the Executive shall be entitled to the
following payments and benefits, subject to any appropriate offsets, as
permitted by applicable law, for debts or money due to the Company or an
affiliate thereof (collectively, “Offsets”):

 

(i)                                     unpaid Base Salary through, and any
unpaid reimbursable expenses outstanding as of, the Date of Termination; and

 

(ii)                                  any benefits accrued to the Executive
through the Date of Termination under the plans and programs described in
Paragraph 5.

 

(c)                                  Termination by the Company Without Cause or
by the Executive for Good Reason.  Except as set forth in paragraph (d) below
following a Change in Control, in the event of the termination of the
Executive’s employment by the Company without Cause or by the

 

6

--------------------------------------------------------------------------------


 

Executive for Good Reason, the Executive shall be entitled to the following
payments and benefits, subject to any Offsets:

 

(i)                                     unpaid Base Salary through, and any
unpaid reimbursable expenses outstanding as of, the Date of Termination;

 

(ii)                                  any benefits accrued to the Executive
through the Date of Termination under the plans and programs described in
Paragraph 5;

 

(iii)                               secretarial services for a period of 12
months following termination;

 

(iv)                              as severance pay, his ending Base Salary to be
paid, subject to any delays required by Paragraph 7(f) below, according to the
Company’s normal payroll schedule for continuing employees for a period of 24
months in the event of termination by the Company without Cause or for a period
of 12 months in the event of termination by the Executive for Good Reason (the
“Severance Period”); and

 

(v)                                 the annual incentive bonus for that fiscal
year at target performance (or if the target goals have not been set at the time
of the Executive’s employment termination, then the target goals in effect for
the prior fiscal year), waiving any condition for continued employment,
multiplied by a fraction, the numerator of which is the number of days worked by
the Executive in the bonus period prior to the termination of employment, and
the denominator of which is the number of days in the bonus period, less any
amount of any such incentive bonus that has been paid; provided, however, that
the prorated incentive bonus will be payable and paid only if senior management
of the Company are paid a bonus based on achievement of goals at or above target
for the year in which the termination occurs and, subject to any delays required
by Paragraph 7(f) below, will be paid to the Executive at the same time and
manner as the bonus is paid to other senior management of the Company.

 

(d)                                 Termination by the Company Without Cause or
by the Executive for Good Reason Following a Change in Control.  If a Change in
Control occurs and during the 24 month period following a Change in Control, the
Company terminates the Executive’s employment without Cause or the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
the following payments and benefits, subject to any Offsets:

 

(i)                                     unpaid Base Salary through, and any
unpaid reimbursable expenses outstanding as of, the Date of Termination;

 

(ii)                                  any benefits accrued to the Executive
through the Date of Termination under the plans and programs described in
Paragraph 5;

 

(iii)                               secretarial services for a period of 12
months following termination;

 

7

--------------------------------------------------------------------------------


 

(iv)                              as severance pay, an amount equal to his
ending Base Salary for a period of 36 months, to be paid in cash in a single sum
on the earliest date permitted under Paragraph 7(f) below; and

 

(v)                                 the annual incentive bonus for that fiscal
year at target performance (or if the target goals have not been set at the time
of the Executive’s employment termination, then the target goals in effect for
the prior fiscal year), waiving any condition for continued employment,
multiplied by a fraction, the numerator of which is the number of days worked by
the Executive in the bonus period prior to the termination of employment, and
the denominator of which is the number of days in the bonus period, less any
amount of any such incentive bonus that has been paid; provided, however, that
the prorated incentive bonus will be payable and paid only if senior management
of the Company are paid a bonus based on achievement of goals at or above target
for the year in which the termination occurs and, subject to any delays required
by Paragraph 7(f) below, will be paid to the Executive at the same time and
manner as the bonus is paid to other senior management of the Company.

 

(e)                                  Ending Base Salary.  If Executive’s
termination for Good Reason is based upon the Company’s reduction of Executive’s
annual base salary as described in Section 6(f)(i) above, then the “ending Base
Salary” referred to in Section 7(c)(iv) and 7(d)(iv) above shall be Executive’s
annual Base Salary immediately prior to such reduction.

 

(f)                                   Conditions and Timing of Payments.  The
severance payments and annual incentive bonus under Paragraphs 7(c)(iv) and (v)
and 7(d)(iv) and (v) are conditioned on the Executive signing, returning, not
rescinding and complying with a separation agreement that includes (i) a full
and final release of claims in favor of the Company, in a form to be provided by
the Company (the “Separation Agreement”) and (ii) in the case of Paragraph
7(c)(iv) and (v) only, Executive’s agreement to provide consulting and advisory
services to the Company without additional pay from time to time during the
Severance Period as needed by the Company.  The severance payments and annual
incentive bonus under Paragraphs 7(c)(iv) and (v) and 7(d)(iv) and (v) will not
be payable before the first day of the seventh month following the Executive’s
termination of employment or, if later, the expiration of the applicable
rescission periods.  The Company and Executive intend that Executive’s
termination of employment under either Section 7(c) or Section 7(d) above shall
constitute a “separation from service” as that phrase is defined under Section
409A of the Internal Revenue Code of 1986, as amended, and the notices,
regulations and other guidance of general applicability issued thereunder (“Code
Section 409A”), and agree that the level of consulting and advisory services and
services provided in any other capacity, such as Chairman of the Board, provided
by Executive following the termination of employment shall not exceed the level
permitted by Code Section 409A following a separation from service.

 

(g)                                  Termination and Clawback of Severance or
Bonus upon Breach.  If the Executive breaches any material provision of the
Separation Agreement or Paragraphs 8 or 9 of this Agreement, in addition to any
other remedies at law or in equity, the Company may cease making any severance
payments or annual bonus payments under Paragraphs 7(c)(iv) or 7(d)(iv) without
affecting its rights under this Agreement or the Separation Agreement, and may
seek to

 

8

--------------------------------------------------------------------------------


 

recoup from the Executive any payments already made to the Executive under
Paragraphs 7(c)(iv) or 7(d)(iv).

 

(h)                                 Termination of Severance or Bonus upon
Ceasing Business.  Notwithstanding anything in this Agreement to the contrary,
in the event of a Board Determination to Cease Business following termination of
the Executive’s employment by the Company without Cause or by the Executive for
Good Reason, the Company shall cease making and shall have no further obligation
to make any severance payments or annual bonus payments to Executive under
Paragraph 7(c)(iv) or 7(d)(iv) without affecting its rights under this Agreement
or the Separation Agreement.

 

(i)                                     Other Positions.  Upon any termination
of the Executive’s employment with the Company for any reason, voluntary or
involuntary, the Executive shall also automatically resign, and will
automatically be deemed to have resigned, from all other positions with the
Company and its affiliates, unless Executive and the Company agree otherwise in
writing.

 

(j)                                    Limitation on Change in Control
Payments.  Notwithstanding anything in this Agreement to the Contrary, Executive
shall not be entitled to receive any Change in Control Payment, as defined
below, which would constitute a “parachute payment” for purposes of Code Section
280G, or any successor provision, and the regulations thereunder.  In the event
any Change in Control Payment payable to Executive would constitute a “parachute
payment,” Executive shall have the right to designate those Change in Control
Payments which would be reduced or eliminated so that Executive will not receive
a “parachute payment.”  For purposes of this Paragraph 7(j), a “Change in
Control Payment” shall mean any payment, benefit or transfer of property in the
nature of compensation paid to or for the benefit of Executive under any
arrangement which is considered contingent on a Change in Control for purposes
of Code Section 280G, including, without limitation, any and all of the
Company’s salary, bonus, incentive, restricted stock, stock option, equity-based
compensation or benefit plans, programs or other arrangements, and shall include
benefits payable under this Agreement.

 

8.                                      Restrictive Covenants

 

(a)                                 Non-Solicitation/Non-Servicing.  The
Executive acknowledges that:  (i) the business in which the Company competes is
highly competitive; (ii) as a key executive, he has participated and will
continue to participate in servicing current customers and vendors and/or
soliciting prospective customers and vendors, and that Executive has obtained
and will continue to obtain knowledge of the “know-how” and business practices
of the Company, in which matters the Company has a substantial proprietary
interest; (iii) his employment requires the performance of services that are
special, unique, and extraordinary, and his position with the Company places him
in a position of confidence and trust with the Company’s customers, vendors and
employees; and (iv) his rendering of services to the Company’s customers and
vendors necessarily will require the continuing disclosure to the Executive of
confidential information (as defined in Paragraph 8(b) hereof) of the Company. 
In the course of his employment, the Executive has developed personal
relationships with the Company’s customers and vendors and knowledge of those
customers’ and vendors’ affairs and requirements, and the Company’s relationship
with its customers and vendors dependent upon the Executive’s actions.

 

9

--------------------------------------------------------------------------------


 

Thus, the Executive agrees that it is a legitimate interest of the Company, and
reasonable and necessary for the protection of the Company’s confidential
information, goodwill and business, that the Executive make the covenants
contained herein and that the Company would not have entered into this Agreement
unless it contained the covenants in this Paragraph 8.  The Executive therefore
agrees that he will not, as an employee, consultant, contractor, partner,
shareholder, or in association with, any other person, business or enterprise,
except on behalf of the Company, directly or indirectly, and regardless of the
reason for his ceasing to be employed by the Company:

 

(i)                                     during the period that he is employed by
the Company and for a period of two (2) years after the Date of Termination,
render any services to, engage in, guaranty any obligations of, or have any
ownership interests or other affiliation in, any aspect of any business that
provides products or services that are the same as, or similar to, or compete
with the Company’s then-current products, products in development and services,
in any country where the Company offers to sell or sells its products or
services;

 

(ii)                                  during the period that he is employed by
the Company and for a period of two (2) years after the Date of Termination,
attempt in any manner to solicit, persuade, induce, or encourage any customer,
vendor, supplier, consultant or other person or entity that has (or had within
twelve months before the Date of Termination) a contractual or other business
relationship with the Company to cease to do business or to reduce the amount of
business that any such person or entity has customarily done or is reasonably
expected to do with the Company; or

 

(iii)                               during the period that he is employed by the
Company and for a period of two (2) years after the Date of Termination, employ
as an employee or retain as a consultant any person who is then (or during the
twelve months before the Date of Termination was) an employee or consultant of
the Company or persuade or attempt to persuade any such employee or consultant
to leave the employ of the Company or to become employed as an employee or
retained as a consultant by anyone other than the Company.

 

(b)                                 Confidential Information. During the
Executive’s employment with the Company, he has acquired and had access to
confidential or proprietary information about the Company and/or its customers,
including but not limited to, trade secrets, product designs and prototypes,
product development plans and designs, clinical testing data and results,
patents, trademarks, access to computer files, marketing strategies, marketing
campaigns, financial information and records, computer software programs,
agreements and/or contracts between the Company and customers, customer
contacts, creative policies and ideas, and information about or received from
customers and other companies with which the Company does business.  The
foregoing shall be collectively referred to as “Confidential Information.”  The
Executive is aware that the Confidential Information is not readily available to
the public; accordingly, he also agrees that he will not at any time (whether
during or after the Term), disclose to anyone (other than his counsel in the
course of a dispute arising from the alleged disclosure of Confidential
Information or as required by law) any Confidential Information, or utilize such
Confidential Information for the benefit of himself or any third party.  The
Executive agrees that

 

10

--------------------------------------------------------------------------------


 

these restrictions shall apply whether or not any such information is marked
“confidential” and regardless of the form of the information.  If the Executive
becomes legally required to disclose any Confidential Information, he will
provide the Company with prompt notice thereof so the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Paragraph 8(b) to permit a particular disclosure.  If such
protective order or other remedy is not obtained or if the Company waives
compliance with the provisions of this Paragraph 8(b) to permit a particular
disclosure, the Executive will furnish only that portion of the confidential
Information that he is legally required to disclose and, at the Company’s
expense, will cooperate with the Company to obtain a protective order or other
reliable assurance that confidential treatment will be accorded the confidential
Information.  The Executive further agrees that all memoranda, disks, files,
notes, records or other documents, whether in electronic form or hard copy
(collectively, the “Material”) compiled by him or made available to him during
his employment with the Company and/or its predecessor (whether or not the
Material constitutes or contains confidential Information), and in connection
with the performance of his duties hereunder, shall be the property of the
Company and shall be delivered to the Company on the termination of the
Executive’s employment with the Company or at any other time upon request. 
Except in connection with the Executive’s employment with the Company, the
Executive agrees that he will not make or retain copies or excerpts of the
Material.

 

(c)                                  Remedies.  If the Executive commits a
breach, or is about to commit a breach, of any of the provisions of Paragraphs
8(a) or (b), the Company shall have the right to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction without
being required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company.  In addition, the Company may take all such other actions and seek all
remedies available to it under law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach.  If the
Company prevails against the Executive in a legal action for violation of any
portion of this Agreement, the Company shall be entitled to collect from the
Executive all attorneys’ fees and costs incurred by the Company in bringing any
action to enforce the terms of this Agreement, as well as any attorneys’ fees
and costs incurred by the Company for the collection of any judgments in the
Company’s favor arising out of the Executive’s violations.

 

(d)                                 Understandings.  The Executive acknowledges
and agrees that (a) the Company informed him as part of the offer of employment
under the terms of this Agreement that the restrictive covenants set forth above
would be required as part of the terms and conditions of such employment; (b) he
has carefully considered the restrictions contained in this Agreement and
determined that they are reasonable, and has sought the advice of legal counsel
if so inclined; (c) the restrictions in this Agreement will not unduly restrict
the Executive in securing other suitable employment in the event of termination
from the Company; and (d) he signed this Agreement before or upon commencement
of, and as a condition to, his employment with the Company under this Agreement.

 

(e)                                  Notification of Restrictive Covenants. 
Before accepting employment or consulting work with any person, corporation or
other entity during the Term or any period thereafter that the Executive is
subject to the restrictions set forth in Paragraph 8 above, the

 

11

--------------------------------------------------------------------------------


 

Executive shall notify the prospective employer or principal in writing of his
obligations under such provisions and shall simultaneously provide a copy of
such written notice to the Company.  In addition, by signing below, the
Executive authorizes the Company to notify third parties (including, but not
limited, the Company’s customers and competitors) of the terms of Paragraphs 8
and 9 of this Agreement and the Executive’s responsibilities hereunder.

 

(f)                                   Tolling.  The duration of the restrictive
covenants set forth in this Agreement shall not expire, and shall be tolled,
during any period in which the Executive is in violation of any of those
covenants, and all restrictions shall automatically be extended by the period of
the Executive’s violation of any such covenants.

 

(g)                                  Survival.  The parties agree that this
Paragraph 8 shall survive termination of the Executive’s employment with the
Company and termination of this Agreement for any reason.

 

(h)                                 Scope.  As used in this Paragraph 8, the
term “Company” shall include the Company and all parents, subsidiaries and
affiliates of the Company and the Company.

 

9.                                      Assignment of Inventions and Copyrights.

 

(a)                                 Executive hereby irrevocably assigns to the
Company and its successors, assigns, and legal representatives:

 

(i)                                     Except as provided by any statutory
notice provided herewith, the entire right, title and interest to all
Inventions;

 

“Inventions”, as used herein, means all inventions conceived or made or reduced
to practice in whole or in part by Executive after being employed by the
Company, including discoveries, improvements, designs, processes, techniques,
equipment, trademarks, and ideas (whether patentable or not and including,
without limitation, those that might be copyrightable).

 

(ii)                                  The entire right, title and interest to
any United States or foreign Letters Patents which may issue or that has issued
with respect to Inventions;

 

(iii)                               The entire right, title and interest to any
renewals, reissues, extensions, substitutions, continuations,
continuations-in-part, or divisions that may be filed with respect to the
Inventions, applications, and patents;

 

(iv)                              The right to apply for Letters Patents in
foreign countries in its own name and to claim any priority rights to which such
foreign applications are entitled under international conventions, treaties or
otherwise; and

 

(v)                                 The right to sue for past, present, and
future infringement of such Inventions and Letters Patent.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Executive further agrees to provide written
disclosure of all Inventions to the Company, even if any Invention is not
assigned according to terms of any statutory notice provided herewith.

 

(c)                                  Executive hereby authorizes and requests
the Commissioner of Patents and Trademarks to issue to the Company any Letters
Patents which may be granted in accordance with this Assignment.

 

(d)                                 Copyrights.

 

(i)                                     Executive hereby acknowledges and agrees
that, to the extent any work performed by Executive for the Company gives rise
to the creation of any copyrightable material (“Work”), all such Work, including
all text, software, source code, scripts, designs, diagrams, documentation,
writings, visual works, or other materials shall be deemed to be a work made for
hire for the Company.

 

(ii)                                  To the extent that title to any Work may
not, by operation of law, vest in the Company or such Work may not be considered
work made for hire for the Company, all rights, title and interest therein were
assigned and are hereby irrevocably assigned to the Company, including but not
limited to the right to sue for past, present, and future infringement of any
Work.  All such Work shall belong exclusively to the Company, with the Company
having the right to obtain and to hold in its own name, copyrights,
registrations or such other protection as may be appropriate to the subject
matter, and any extensions and renewals thereof.

 

(iii)                               To the extent that title to any Work may not
be assigned to the Company, Executive hereby grants the Company a worldwide,
nonexclusive, perpetual, irrevocable, fully paid-up, royalty-free, unlimited,
transferable, sublicensable license, without right of accounting, in such Work.

 

(e)                                  Executive agrees to execute and deliver
without further consideration such documents and to perform such other lawful
acts as the Company, its successors and assigns may deem necessary to fully
secure the Company’s rights, title or interest in all Works and Inventions as
set forth in this Agreement.

 

(f)                                   This Agreement does not apply to an
invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on Executive’s own
time, and (1) which does not relate (a) directly to the business of the Company
or (b) to the Company’s actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by Executive
for the Company.

 

(g)                                  Survival.  The parties agree that this
Paragraph 9 shall survive termination of the Executive’s employment with the
Company and termination of this Agreement for any reason.

 

13

--------------------------------------------------------------------------------


 

10.                               Enforceability

 

It is intended that the obligations of the Executive to perform pursuant to the
terms of this Agreement are unconditional and do not depend on the performance
or nonperformance of any agreements, duties or obligations between the Company
and the Executive not specifically contained in this Agreement.

 

The Company’s action in not enforcing a breach of any part of this Agreement
shall not prevent the Company from enforcing it as to the same or any other
breach of this Agreement.

 

11.                               Assignment

 

The Company shall have the right to assign this Agreement.  This Agreement shall
inure to the benefit of, and may be enforced by, any and all successors and
assigns of the Company, including, without limitation, by asset assignment,
stock sale, merger, consolidation or other reorganization.  The Executive’s
rights and obligations under this Agreement are personal to the Executive; he
may not assign or otherwise transfer his rights or obligations under this
Agreement, and any purported assignment or transfer shall be void and
ineffective.

 

12.                               Modification

 

This Agreement may not be orally cancelled, changed, modified or amended; and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement.

 

13.                               409A Compliance

 

It is intended that any amounts payable under this Agreement shall be exempt
from or comply with the applicable requirements, if any, of Code Section 409A,
and the parties will interpret this Agreement in a manner that will preclude the
imposition of additional taxes and interest imposed under Code Section 409A. 
The parties agree that this Agreement may be amended by the Company (as
determined by the Company) to the extent necessary to comply with Code Section
409A.  The Company and Executive acknowledge that the payments described in this
Agreement to be paid following the termination of Executive’s employment are
subject to the requirements of Code Section 409A and that Executive is as of the
date of this Agreement a “specified employee” as defined in Code Section 409A. 
The Company and Executive agree that, as required for compliance with Code
Section 409A, such payments will not be paid or commence earlier than the first
day of the seventh month following the date of the Participant’s termination of
employment.  In all cases, for purposes of compliance with Code Section 409A,
“termination of employment” shall have the same meaning as “separation from
service” as defined in Code Section 409A.

 

14.                               Severability and Survival

 

If any provision of this Agreement is determined to be invalid or unenforceable
for any reason, in whole or in part, the remaining provisions of this Agreement
shall nevertheless be binding upon the parties with the same effect as though
the invalid or unenforceable part had been severed or reformed to be
enforceable.  The parties’ respective rights and obligations

 

14

--------------------------------------------------------------------------------


 

hereunder shall survive the termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

 

15.                               Applicable Law and Legal Proceedings

 

(a)                                 The Company’s principal offices are located
in Plymouth, Minnesota.  Therefore, all questions concerning the construction,
interpretation and validity of this Agreement, and all matters relating hereto,
shall be governed by and construed and enforced under the laws of Minnesota,
without giving effect to any choice-of-law provision or rule (whether in
Minnesota or elsewhere) that would cause the application of the laws of any
jurisdiction other than Minnesota.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any
Minnesota state court or federal court sitting in Hennepin County, Minnesota,
and any appellate court therefrom, in any action or proceeding arising out of or
relating to this Agreement or for recognition or enforcement of any judgment. 
Each of the parties hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such Minnesota court or federal court and that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

16.                               Representations by Executive

 

The Executive represents that he is not subject to any agreement, instrument,
order, judgment or decree, or any other agreement, that would prevent or limit
him from entering into this Agreement or that would be breached upon performance
of his duties under this Agreement, including but not limited to any duties owed
to any former employers not to compete.  Executive will defend and indemnify the
Company if this representative is not true.

 

If the Executive possesses any information that he knows or should know is
considered by any third party, such as a former employer of the Executive’s, to
be confidential, trade secret, or otherwise proprietary, the Executive shall not
disclose such information to the Company or use such information to benefit the
Company in any way.

 

17.                               Entire Agreement

 

This Agreement represents the entire agreement between the Company and the
Executive with respect to the employment of the Executive by the Company, and
all prior discussions, negotiations, agreements, plans and arrangements relating
to the employment of the Executive by the Company and all parents, subsidiaries
and affiliates of the Company, including the Company, are nullified and
superseded hereby.

 

18.                               Headings

 

The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

15

--------------------------------------------------------------------------------


 

19.                               Withholdings

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as may be required under any applicable law or
regulation.

 

20.                               Counterparts

 

This Agreement may be executed by facsimile transmission and in counterparts,
each of which shall be deemed an original and all of which shall constitute one
instrument.

 

21.                               No Strict Construction

 

The language used in this Agreement will be deemed to be chosen by the Company
and the Executive to express their mutual intent.  No rule of law or contract
interpretation that provides that in the case of ambiguity or uncertainty a
provision should be construed against the draftsman will be applied against any
party hereto.

 

Signatures on Following Page

 

16

--------------------------------------------------------------------------------


 

 

 

 

Kips Bay Medical, Inc.

 

 

 

 

 

 

 

 

Date:

July 31, 2012

 

By

/s/ Scott Kellen

 

 

 

 

Scott Kellen

 

 

 

Its:

Chief Operating Officer and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Manuel A. Villafaña

 

 

 

 

 

 

 

 

Date:

July 25, 2012

 

/s/ Manuel A. Villafaña

 

17

--------------------------------------------------------------------------------